
	
		II
		111th CONGRESS
		1st Session
		S. 1225
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2009
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To require the Commodity Futures Trading Commission to
		  take certain actions to prevent the manipulation of energy markets, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Market Manipulation Prevention
			 Act.
		2.Energy market
			 manipulation prevention
			(a)FindingsCongress
			 finds that—
				(1)in 1974, the
			 Commodity Futures Trading Commission (referred to in this Act as the
			 Commission) was established as an independent agency with a
			 mandate—
					(A)to enforce and
			 administer the Commodity Exchange
			 Act (7 U.S.C. 1 et seq.);
					(B)to ensure market
			 integrity;
					(C)to protect market
			 users from fraud and abusive trading practices; and
					(D)to prevent and
			 prosecute manipulation of the price of any covered commodity in interstate
			 commerce;
					(2)Congress has
			 given the Commission authority under the Commodity Exchange Act (7 U.S.C. 1 et seq.) to
			 take necessary actions to address market emergencies;
				(3)the Commission
			 may use the emergency authority of the Commission with respect to any major
			 market disturbance that prevents the market from accurately reflecting the
			 forces of supply and demand for a covered commodity;
				(4)in section 4a(a)
			 of the Commodity Exchange Act (7
			 U.S.C. 6a(a)), Congress has declared that excessive speculation imposes an
			 undue and unnecessary burden on interstate commerce;
				(5)in May 2009,
			 crude oil inventories in the United States were at the highest level of crude
			 oil inventories on record;
				(6)in May 2009,
			 demand for oil in the United States dropped to the lowest level of demand in
			 more than a decade;
				(7)the national
			 average price of a gallon of gasoline has jumped from $1.64 per gallon in late
			 December of 2008 to over $2.61 per gallon as of June 8, 2009;
				(8)crude oil prices
			 have increased by over 70 percent since the middle of January 2009; and
				(9)in May 2009, the
			 International Energy Agency predicted that global demand for oil will decrease
			 in 2009 to the lowest level of demand since 1981.
				(b)Duties of
			 CommissionThe Commission shall use the authority of the
			 Commission, including the emergency authority of the Commission—
				(1)to curb
			 immediately the role of excessive speculation in any contract market—
					(A)that is within
			 the jurisdiction and control of the Commission; and
					(B)on or through
			 which energy futures or swaps are traded;
					(2)to eliminate
			 excessive speculation, price distortion, sudden or unreasonable fluctuations or
			 unwarranted changes in prices, or other unlawful activity that causes major
			 market disturbances that prevent the market from accurately reflecting the
			 forces of supply and demand for energy commodities;
				(3)to classify
			 immediately each bank holding company that engages in energy futures trading as
			 a noncommercial participant, and subject the bank holding company to strict
			 position limits;
				(4)to require
			 immediately that each hedge fund engaged in the trading of energy futures for
			 the hedge fund, or on behalf of a client of the hedge fund—
					(A)to register with
			 the Commission as a noncommercial participant; and
					(B)to be subject to
			 strict speculation limits;
					(5)to eliminate
			 conflicts of interest that may arise in situations during which 1 entity owns
			 or controls a unit that is—
					(A)designed to
			 predict the future price of oil;
					(B)engaged in the
			 operations of oil assets, including pipelines and storage facilities;
			 and
					(C)engaged in the
			 buying or selling of energy derivatives for the unit, or on behalf of a client
			 of the unit; and
					(6)to revoke
			 immediately each staff no-action letter that covers a foreign board of trade
			 that has established trading terminals in the United States for the purpose of
			 trading United States commodities to United States investors.
				
